KEVIN R. JOHNSTON, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Johnston v. CommissionerDocket No. 18619-99United States Tax Court2000 U.S. Tax Ct. LEXIS 94; November 17, 2000, Entered 2000 U.S. Tax Ct. LEXIS 94">*94 Maurice B. Foley, Judge.  FOLEYDECISIONPursuant to the determination of this Court as set forth in its bench opinion rendered October 19, 2000, it isORDERED AND DECIDED that petitioner is liable for deficiencies in Federal income tax and additions to the tax for the taxable years as follows:Additions to taxYearDeficiencySec. 6651 (a)(1)Sec. 66541990$ 22,387.00$ 5,596.75$ 1,465.72199178,346.0019,586.504,477.54199243,315.0010,828.751,899.18199444,747.0011,186.752,322.02199561,228.0015,307.003,319.94It is furtherORDERED that respondent's oral motion to impose a penalty under section 6673 is denied.